 
Exhibit 10


AGREEMENT AND PLAN OF MERGER






This Agreement and Plan of Merger (hereinafter the "Agreement") is entered into
as of this 19th day of February, 2009, by and among Explorations Group, Inc., a
Delaware corporation ("Explorations"), Hawk Acquisition Corp. (“MergerSub”), a
Florida corporation, and Hawk Biometric Technologies, Inc., a Florida
corporation ("Hawk Biometric").


RECITALS:


WHEREAS, the respective Boards of Directors of Explorations, Hawk Biometric and
MergerSub have each approved the merger of Hawk Biometric with and into
MergerSub (the "Merger"), upon the terms and subject to the conditions set forth
in this Agreement, whereby each issued and outstanding share of Class A common
stock, no par value and Class B common stock, no par value, of Hawk Biometric
(collectively, the Hawk Biometric Class A common stock and Class B common stock
shall be referred to herein as the "Hawk Biometric Common Stock"), will be
converted into the right to receive two one-hundredths (.02) of a share of
Explorations Convertible Series B Preferred stock, par value $.01 per share
("Series B Preferred Stock").


WHEREAS, the respective Boards of Directors of Explorations, Hawk Biometric and
MergerSub have each determined that the Merger and the other transactions
contemplated hereby are consistent with, and in furtherance of, their respective
business strategies and goals and are in the best interests of their respective
stockholders;


WHEREAS, Explorations, Hawk Biometric and MergerSub intend that the merger of
Hawk Biometric with and into MergerSub will quality as a tax-free reorganization
pursuant to Section 368(a) of the Internal Revenue Code of 1986, as amended (the
"Code"); and


NOW THEREFORE, for the mutual consideration set out herein and other good and
valuable consideration, the legal sufficiency of which is hereby acknowledged,
the parties agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
MERGER


1.           The Merger. Upon the terms and subject to the conditions set forth
in this Agreement, and in accordance with Chapter 607 of the Florida Statutes
(the “Florida Law”), Hawk Biometric shall be merged with and into MergerSub at
the Effective Time (as defined in Section 4), and in connection therewith:


(a)           except to the extent provided or permitted by the Florida Law,
MergerSub shall merge with and into Hawk Biometric, the separate existence of
MergerSub shall cease and terminate, and Hawk Biometric shall continue as the
surviving corporation and as a wholly-owned subsidiary of Explorations (Hawk
Biometric as the surviving corporation after the Merger is hereinafter sometimes
referred to as the “Surviving Corporation”);


(b)           all of the rights, privileges, immunities, powers, franchises and
authority (both public and private) of Hawk Biometric and MergerSub shall vest
in the Surviving Corporation;


(c)           all of the assets and property of Hawk Biometric and MergerSub of
every kind, nature and description (real, personal and mixed and both tangible
and intangible) and every interest therein, wheresoever located, including,
without limitation, all debts or other obligations belonging or due to Hawk
Biometric or MergerSub, all claims and all causes of action, shall be, and be
deemed to be, vested, absolutely and unconditionally, in the Surviving
Corporation; and


(d)           all debts and obligations of Hawk Biometric or MergerSub, all
rights of creditors of Hawk Biometric or MergerSub and all liens or security
interests encumbering any of the property of Hawk Biometric or MergerSub shall
be vested in the Surviving Corporation and shall remain in full force and effect
without modification or impairment and shall be, and be deemed to be,
enforceable against the Surviving Corporation and its assets and properties with
the same full force and effect as if such debts, obligations, liens or security
interests had been originally incurred or created by the Surviving Corporation
in its own name and for its own behalf.  Without limiting the generality of the
foregoing, Surviving Corporation specifically assumes all continuing obligations
which Hawk Biometric or MergerSub would otherwise have to indemnify its officers
and directors, to the fullest extent currently provided in the Surviving
Corporation’s Certificate of Incorporation, By-Laws and pursuant to the Florida
Law, with respect to any and all claims arising out of actions taken or omitted
by such officers and directors prior to the Effective Time.


2.           Instruments of Conveyance.  Without limiting the generality of the
provisions of Section 1 hereof and/or the succession provisions of applicable
law, the officers and directors of Hawk Biometric last in office shall (to the
extent they, or any of them, possess and/or may exercise the power to do so)
execute, deliver and/or record such deeds and/or other instruments of transfer
and/or conveyance, and take or cause to be taken, such other and further
actions, as the case may be, as shall be reasonably requested by MergerSub or
its legal counsel, to vest, perfect, confirm, implement the transfer of, or
establish in the name, on behalf or for the account or the benefit of, title to,
and/or possession of, any or all of the assets, property, property interests,
rights, privileges, immunities, powers and franchises owned and/or exercisable
by Hawk Biometric (or in which Hawk Biometric had an interest and/or the power
to exercise immediately prior to the Effective Time) and which was vested, or
intended to be vested, in MergerSub pursuant to the provisions of this Agreement
and the Merger.
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Closing.  The closing of the Merger (the "Closing") will take place
at 10:00 a.m. on a date to be specified by the parties (the "Closing Date"),
which shall be no later than the second business day after satisfaction or
waiver of the conditions set forth in Articles 4 and 5, unless another time or
date is agreed to by the parties hereto. The Closing will be held at such
location as is agreed to by the parties hereto.


4.           Effective Time. Subject to the provisions of this Agreement, as
soon as practicable on the Closing Date, the parties shall cause the Merger to
be consummated by filing a certificate of merger or other appropriate documents
(in any such case, the "Certificate of Merger") executed in accordance with the
relevant provisions of the Florida Law and shall make all other filings or
recordings required under the Florida Law. The Merger shall become effective at
such time as the Certificate of Merger is duly filed with the Secretary of State
of Florida, or at such subsequent date or time as the parties shall agree and
specify in the Certificate of Merger (the time the Merger becomes effective
being hereinafter referred to as the "Effective Time").


5.           Certificate of Incorporation and By-laws of the Surviving
Corporation.   The Certificate of Incorporation of Hawk Biometric, as amended
and in effect prior to the Effective Time, shall be the Certificate of
Incorporation of the Surviving Corporation (the "Surviving Certificate of
Incorporation"). The By-laws of Hawk Biometric, in effect prior to the Effective
Time, shall be the By-laws of the Surviving Corporation (the "Surviving
By-laws").


6.           Boards, Committees and Officers.  Prior to the Effective Time,
Explorations shall adopt resolutions in form and substance reasonably acceptable
to Hawk Biometric, establishing, among other things that, the Board of Directors
and Officers of Explorations and Hawk Biometric from and after the Effective
Time shall be comprised solely of the nominees of Hawk Biometric.


ARTICLE II
EFFECT OF THE MERGER ON THE CAPITAL STOCK
OF THE CONSTITUENT CORPORATIONS;
EXCHANGE OF CERTIFICATES


1.           Exchange of Shares.  As of the Effective Time, by virtue of the
Merger and without any action on the part of the holder of any shares of Hawk
Biometric Common Stock:


(a)           Conversion of Capital Stock.  Each issued and outstanding share of
Hawk Biometric Common Stock shall be converted into the right to receive two-one
hundredths (.02) of a validly issued, fully paid and nonassessable share of
Series B Preferred Stock (the “Merger Consideration”).


(b)           All outstanding shares of Hawk Biometric common stock shall be
deemed, after the Effective Time, to be owned by Explorations.  The holders of
such certificates previously evidencing shares of Hawk Biometric Common Stock
outstanding immediately prior to the Closing Date shall cease to have any rights
with respect to such shares of Hawk Biometric Common Stock except as otherwise
provided herein or by law.
 
 
3

--------------------------------------------------------------------------------

 
 
(c)           Any shares of Hawk Biometric Common Stock held in the treasury of
Hawk Biometric immediately prior to the Closing Date shall automatically be
canceled and extinguished without any conversion thereof and no payment shall be
made with respect thereto.


(d)           Delivery of Certificates. Explorations shall deliver to the Hawk
Biometric Shareholders, stock certificates representing the Merger
Consideration.  At the Closing, Hawk Biometric will use its best efforts to
cause the Hawk Biometric Stockholders to surrender for cancellation certificates
representing the Hawk Biometric Common Stock against delivery of certificates
representing the Explorations Shares. In the event that any Hawk Biometric
Shareholder's certificates have been lost, stolen or destroyed, such Hawk
Biometric shareholder will be entitled to receive the Merger Consideration only
after providing an affidavit of loss and indemnity bond, in form reasonably
satisfactory to Explorations.


2.           No Fractional Securities.  Notwithstanding any other provision of
this Agreement, no certificates or scrip for shares of capital stock
representing less than one share of Series B Preferred Stock shall be issued
upon the surrender for exchange of Hawk Biometric certificates.


3.           Tax Treatment. The Merger is intended to constitute a
reorganization under Sections 368(a)(1)(A) and 368(a)(2)(E) of the Code, and the
parties shall not report the transaction on any tax return in a manner or take
any action inconsistent therewith.


4.           Restricted Stock.  The shares of the Series B Preferred Stock to be
issued to the Hawk Biometric shareholders shall be deemed to be “restricted
securities” as defined by Rule 144(a)(3) under the Securities Act of 1933, as
amended (the “Securities Act”).  The certificates evidencing such shares shall
bear the following restrictive legend:


“The shares evidenced by this certificate have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and may not be sold
or otherwise transferred unless registered under the Securities Act or there is
an opinion from counsel to the company that such sale or other transfer may be
made pursuant to an exemption from the registration requirement of the
Securities Act.”


5.           Other Events Occurring at Closing.  At Closing, the following shall
be accomplished:


(a)           The resignation of the existing Explorations officers and
directors and appointment of new officers and directors as directed by Hawk
Biometric;
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES


 1.           Representations of Hawk Biometric. Hawk Biometric hereby
represents and warrants as follows, which warranties and representations shall
also be true as of the Closing Date and Effective Time:


(a)           Immediately prior to the  Closing, the outstanding capitalization
of Hawk Biometric shall consist of no more than 30,000,000 shares of Hawk
Biometric Common Stock. The Hawk Biometric Stockholders listed on the attached
Exhibit "A" are the sole record and beneficial owners of the issued and
outstanding common stock of Hawk Biometric. The shares Hawk Biometric Common
Stock are free from claims, liens, or other encumbrances, and at the Closing
Date said Hawk Biometric Stockholder will have good title and the unqualified
right to transfer and dispose of such shares Hawk Biometric Common Stock.


(b)           Hawk Biometric has no outstanding or authorized capital stock,
warrants, options or convertible securities except as set forth on Exhibit “A”.


(c)           The Hawk Biometric audited financial statements for the period
from its inception through September 30, 2008 (the “Hawk Biometric Audited
Financial Statements”) are true and accurate, in accordance with the books and
records of Hawk Biometric, and present fairly in all material respects the
financial position and results of operations of Hawk Biometric as of the times
and for the periods referred to therein, in each case in accordance with
generally accepted accounting principles under current United States accounting
rules and regulations, consistently applied (“GAAP”).  All of the financial
books and records of Hawk Biometric have been made available to Explorations,
and such books and records completely and fairly record in all material respects
Hawk Biometric’s financial affairs, which would normally be recorded in
financial books and records. There are no material liabilities or obligations,
either fixed or contingent, not disclosed in the Hawk Biometric Audited
Financial Statements or in any exhibit thereto or notes thereto other than
liabilities, contracts or obligations incurred in the ordinary course of
business; and no such liabilities, contracts or obligations in the ordinary
course of business constitute liens or other liabilities which materially alter
the financial condition of Hawk Biometric as reflected in the Hawk Biometric
Audited Financial Statements. Hawk Biometric has good title to all assets shown
on the Hawk Biometric Audited Financial Statements subject only to dispositions
and other transactions in the ordinary course of business, the disclosures set
forth therein and liens and encumbrances of record.


(d)           Since the date of the Hawk Biometric Audited Financial Statements,
there have not been any material adverse changes in the financial position of
Hawk Biometric except changes arising in the ordinary course of business, which
changes will in no event materially and adversely affect the financial position
of Hawk Biometric.
 
 
5

--------------------------------------------------------------------------------

 
 
(e)           Hawk Biometric is not a party to any material pending litigation
or, to its best knowledge, any governmental investigation or proceeding, not
reflected in the Hawk Biometric Financial Statements, and to its best knowledge,
no material litigation, claims, assessments or any governmental proceedings are
threatened against Hawk Biometric.


(f)           Hawk Biometric is in good standing in its jurisdiction of
incorporation, and is in good standing and duly qualified to do business in each
jurisdiction where required to be so qualified except where the failure to so
qualify would have no material negative impact on Hawk Biometric.


(g)           Hawk Biometric has (or, by the Closing Date, will have) filed all
material tax, governmental and/or related forms and reports (or extensions
thereof) due or required to be filed and has (or will have) paid or made
adequate provisions for all taxes or assessments which have become due as of the
Closing Date.


(h)           Hawk Biometric has not materially breached any material agreement
to which it is a party. Hawk Biometric has previously given Explorations copies
or access thereto of all material contracts, commitments and/or agreements to
which Hawk Biometric is a party including all relationships or dealings with
related parties or affiliates.


(i)           Hawk Biometric has no subsidiaries.


(j)           Hawk Biometric has made all material corporate financial records,
minute books, and other corporate documents and records available for review to
present management of Explorations prior to the Closing Date, during reasonable
business hours and on reasonable notice.


(k)           The execution of this Agreement does not materially violate or
breach any material agreement or contract to which Hawk Biometric is a party and
has been duly authorized by all appropriate and necessary corporate action under
other applicable law and Hawk Biometric, to the extent required, has obtained
all necessary approvals or consents required by any agreement to which Hawk
Biometric is a party.


(l)           All disclosure information provided by Hawk Biometric which is to
be set forth in disclosure documents of Explorations or otherwise delivered to
Explorations by Hawk Biometric for use in connection with the transaction
described herein is true, complete and accurate in all material respects.


2.           Representations of Explorations. Explorations hereby represents and
warrants as follows, each of which representations and warranties shall continue
to be true as of the Closing Date and Effective Time:


(a)  As of the Closing Date, the Series B Preferred Stock, to be issued and
delivered to the Hawk Biometric Stockholders hereunder will, when so issued and
delivered, constitute, duly authorized, validly and legally issued shares of
Series B Preferred Stock, fully-paid and non-assessable.  Each share of Series B
Preferred Stock shall be convertible into one hundred (100) shares of
Explorations common stock, par value $0.01, at any time after the completion of
a 1-for-6 reverse stock split being conducted by Explorations.  The Certificate
of Designation for the Series B Preferred Stock as attached hereto as Exhibit
“B”, has been duly filed with the Secretary of State of the State of Delaware.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           Explorations has the corporate power and authority to enter into
this Agreement and to perform its respective obligations hereunder.  The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action, including the board of directors of Explorations.  The
execution and performance of this Agreement will not constitute a material
breach of any agreement, indenture, mortgage, license or other instrument or
document to which Explorations is a party or by which its assets and properties
are bound, and will not violate any judgment, decree, order, writ, rule,
statute, or regulation applicable to Explorations or its properties.  The
execution and performance of this Agreement will not violate or conflict with
any provision of the Certificate of Incorporation or by-laws of Explorations.


(c)           Explorations has delivered to Hawk Biometric a true and complete
copy of Form 10-Q for the period ending September 30, 2008 (the " Explorations
Financial Statements").  The Explorations Financial Statements are complete,
accurate and fairly present the financial condition of Explorations as of the
dates thereof and the results of its operations for the periods then
ended.  There are no liabilities or obligations either fixed or contingent not
reflected therein.  The Explorations Financial Statements have been prepared in
accordance with generally accepted accounting principles applied on a consistent
basis (except as may be indicated therein or in the notes thereto) and fairly
present the financial position of Explorations as of the dates thereof and the
results of its operations and changes in financial position for the periods then
ended.


(d)           Since September 30, 2008, there have not been any material adverse
changes in the financial condition of Explorations.


(e)           Explorations is not a party to or the subject of any pending
litigation, claims, decrees, orders, stipulations or governmental investigation
or proceeding not reflected in the Explorations Financial Statements or
otherwise disclosed herein, and there are no lawsuits, claims, assessments,
investigations, or similar matters, against or affecting Explorations, its
management or its properties. Explorations has complied in all material respects
with all laws, statutes, ordinances, regulations, rules, decrees or orders
applicable to it.


(f)           Explorations is duly organized, validly existing and in good
standing under the laws of the State of Delaware; has the corporate power to own
its property and to carry on its business as now being conducted and is duly
qualified to do business in any jurisdiction where so required except where the
failure to so qualify would have no material negative impact on it.


(g)           Explorations has filed all federal, state, county and local
income, excise, property and other tax, governmental and/or related returns,
forms, or reports, which are due or required to be filed by it prior to the date
hereof, except where the failure to do so would have no material adverse impact
on Explorations, and has paid or made adequate provision in the Explorations
Financial Statements for the payment of all taxes, fees, or assessments which
have or may become due pursuant to such returns or pursuant to any assessments
received. Explorations is not delinquent or obligated for any tax, penalty,
interest, delinquency or charge.
 
 
7

--------------------------------------------------------------------------------

 
 
Each such tax return or report is correct and complete in all material respects
and fully discloses and does not understate the income, taxes, expenses,
deductions and credits for the period to which it relates.  Up to and including
the Closing Date, no claim has been made against Explorations by any authority
in a jurisdiction in which it does not file a return that it is or may be
subject to any taxes in that jurisdiction. Explorations has not received notice
of any actions, suits, proceedings, investigations or claims pending or
threatened against Explorations in respect of any taxes nor are any matters
relating to any taxes under discussion with any governmental authority.


(h)           Except as disclosed in Exploration’s SEC filings, there are no
existing options, calls, warrants, preemptive rights or commitments of any
character relating to the issued or unissued capital stock or other securities
of Explorations, except as contemplated in this Agreement and there exist no
liens or other securities interests in any assets of Explorations.


(i)           The corporate financial records, minute books, and other documents
and records of Explorations have been made available to Hawk Biometric prior to
the Closing, shall be delivered to new management of Explorations at Closing and
are correct and accurate in all material respects and reflect all decisions made
by the Board of Directors and the shareholders of Explorations.


(j)           Explorations has not breached, nor is there any pending, or to the
knowledge of management, any threatened claim that Explorations has breached,
any of the terms or conditions of any agreements, contracts or commitments to
which it is a party or by which it or its assets are is bound.  The execution
and performance hereof will not violate any provisions of applicable law or any
agreement to which Explorations is subject. Explorations hereby represents that
it has no business operations or material assets and it is not a party to any
material contract or commitment other than appointment documents with its
transfer agent, and that it has disclosed to Explorations all relationships or
dealings with related parties or affiliates.
 
(k)           Explorations common stock is currently approved for quotation on
the OTC Bulletin Board under the symbol "EXGI" and there are no stop orders in
effect or contemplated with respect thereto and no facts exist which may give
rise there. Explorations has filed all reports required to be filed by
Explorations pursuant to the Securities Act of 1934, as amended. Explorations
has not been informed, and has no reason to believe, that its common stock will
be delisted or suspended by FINRA. Explorations has fully complied will all
applicable securities laws and regulations and is not in default of any of its
obligations thereunder.


(l)           All information regarding Explorations which has been provided to
Hawk Biometric or otherwise disclosed in connection with the transactions
contemplated herein, is true, complete and accurate in all material respects.
Explorations has provided to Hawk Biometric all material information regarding
Explorations.
 
 
8

--------------------------------------------------------------------------------

 
 
(m)           Immediately prior to the  Closing, the outstanding capitalization
of Explorations shall consist of no more than 30,000,000 shares of common stock,
without giving effect to the Reverse Stock Split. As of Closing, after giving
effect to all matters contemplated herein including the Merger Consideration,
the outstanding capitalization of Explorations shall consist of no more than
30,000,000 shares of common stock and 600,0000 shares of Series B Preferred
Stock, without giving effect to the Reverse Stock Split, all of which shares are
or shall be duly issued, fully paid and non-assessable and were or shall be
issued in compliance with applicable securities laws.  Immediately upon the
effectuation of the Reverse Stock Split, the outstanding capitalization of
Explorations shall consist of no more than 5,000,000 shares of common stock and
600,000 of Series B Preferred Stock and upon the conversion of all shares of
Series B Preferred Stock into shares of Explorations common stock, the
outstanding capitalization of Explorations shall consist of no more than
65,000,000 shares of common stock.


(n)           The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not (a) constitute a
violation (with or without the giving of notice or lapse of time, or both) of
any provision of law or any judgment, decree, order, regulation or rule of any
court or other governmental authority applicable to Explorations, (b) require
any consent, approval or authorization of, or declaration, filing or
registration with, any person, except for compliance with applicable securities
laws and the filing of all documents necessary to consummate the transaction
with any governmental entity, (c) result in a default (with or without the
giving of notice or lapse of time, or both) under, acceleration or termination
of, or the creation in any party of the right to accelerate, terminate, modify
or cancel, any agreement, lease, note or other restriction, encumbrance,
obligation or liability to which Explorations is a party or by which either is
bound or to which any of their assets are subject, (d) result in the creation of
any material lien or encumbrance upon the assets of Explorations or the funds
being delivered in connection herewith, or (e) conflict with or result in a
breach of or constitute a default under any provision of the charter documents
of Explorations.


(o)           Explorations does not have any agreements of any nature to
acquire, directly or indirectly, any shares of capital stock, or other equity or
ownership interest in, any person, firm or corporation, or its assets.


(p)           There is no requirement to make any filing, give any notice to or
obtain any license, permit, certificate, regulation, authorization, consent or
approval of, any governmental or regulatory authorities as a condition to the
lawful consummation of the transactions contemplated by this Agreement except
for the filings, notifications, consents and approvals described in this
Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(q)           Explorations is in compliance in all material respects with
applicable Federal, state and local laws, statutes, regulations, orders,
directives and decisions rendered by any legislature, department, administrative
or regulatory agency (“Environmental Laws”) relating to the protection of the
environment, occupational health and safety or the use, storage, disposal,
transport, handling, remediation or corrective action of any pollutants,
contaminants, chemicals, deleterious substances or industrial, toxic or
hazardous wastes or substances (“Hazardous Substances”).


Explorations has not used or permitted to be used, except in compliance in all
material respects with all Environmental Laws, its office space, to store,
deposit, dispose or of handle any Hazardous Substances.


Explorations has obtained all permits, licenses and other authorizations which
are required in connection with the conduct of its business under all applicable
Environmental Laws.


Explorations has never received any notice of any civil, criminal or
administrative actions, suits, demands, claims, hearings, notices of demand
letters, requests for information, notices of violation, investigations or
proceedings pending or threatened against Explorations in connection with the
conduct of its business relating in any way to any Environmental Laws.


(r)           All disclosure information provided by Explorations which was
delivered to Hawk Biometric for use in connection with the transaction described
herein is true, complete and accurate in all material respects.


ARTICLE III
CONDITIONS PRECEDENT


1.  Conditions Precedent to the Obligations of Hawk Biometric.  All obligations
of Hawk Biometric under this Agreement are subject to the fulfillment, prior to
or as of the Closing and/or the Closing Date, as indicated below, of each of the
following conditions:


(a)           The representations and warranties by or on behalf of Explorations
contained in this Agreement or in any certificate or document delivered pursuant
to the provisions hereof shall be true in all material respects at and as of the
Effective Time and Closing Date as though such representations and warranties
were made at and as of such time.
 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Explorations shall have performed and complied with all covenants,
agreements, and conditions set forth in, and shall have executed and delivered
all documents required by this Agreement to be performed or complied with or
executed and delivered by it prior to or at the Closing.


(c)           On or before the Closing, the board of directors of Explorations,
the board of directors of MergerSub and the shareholders representing a majority
interest of the outstanding common stock of MergerSub, shall have approved in
accordance with applicable state corporation law and Federal securities laws (i)
the execution and delivery of this Agreement and (ii) the consummation of the
transactions contemplated herein.


(d)           On or before the Closing Date, Explorations shall have delivered
to Hawk Biometric certified copies of resolutions of the board of directors of
Explorations approving and authorizing the execution, delivery and performance
of this Agreement and authorizing all of the necessary and proper action to
enable Explorations to comply with the terms of this Agreement including the
election of Hawk Biometric 's nominees to the Board of Directors of Explorations
and all matters outlined herein.


(e)           The Merger shall be permitted by applicable law.


(f)           As of the Closing, the existing officers and directors of
Explorations shall have resigned in writing from all positions as directors and
officers of Explorations effective upon the election and appointment of the Hawk
Biometric nominees.


(g)           At the Closing, all instruments and documents delivered to Hawk
Biometric and Hawk Biometric Stockholders pursuant to the provisions hereof
shall be reasonably satisfactory to legal counsel for Hawk Biometric.


(h)           The shares of Series B Preferred Stock to be issued to the Hawk
Biometric Stockholders will be validly issued, nonassessable and fully-paid
under Delaware corporation law and will be issued in compliance with all
federal, state and applicable corporation and securities laws.


2.  Conditions Precedent to the Obligations of Explorations and MergerSub.  All
obligations of Explorations under this Agreement are subject to the fulfillment,
prior to or at the Closing, of each of the following conditions:


(a)           The representations and warranties by Hawk Biometric contained in
this Agreement or in any certificate or document delivered pursuant to the
provisions hereof shall be true in all material respects at and as of the
Closing as though such representations and warranties were made at and as of
such time.


(b)           Hawk Biometric shall have performed and complied with, in all
material respects, all covenants, agreements, and conditions required by this
Agreement to be performed or complied with prior to or at the Closing;
 
 
11

--------------------------------------------------------------------------------

 
 
3.  Nature and Survival of Representations.  All representations, warranties and
covenants made by any party in this Agreement shall survive the Closing and the
consummation of the transactions contemplated hereby for one year from the
Closing.  All of the parties hereto are executing and carrying out the
provisions of this Agreement in reliance solely on the representations,
warranties and covenants and agreements contained in this Agreement and not upon
any investigation upon which it might have made or any representation, warranty,
agreement, promise or information, written or oral, made by the other party or
any other person other than as specifically set forth herein.


ARTICLE IV
DOCUMENTS DELIVERED AT CLOSING


1.  Documents at Closing.  At the Closing, the following documents shall be
delivered:


(a)           Hawk Biometric will deliver, or will cause to be delivered, to
Explorations the following:


(i)           a certificate executed by the President and Secretary of Hawk
Biometric to the effect that all representations and warranties made by Hawk
Biometric under this Agreement are true and correct as of the Closing, the same
as though originally given to Explorations on said date;


(ii)           a certificate from the jurisdiction of incorporation of Hawk
Biometric dated at or about the Closing to the effect that Hawk Biometric is in
good standing under the laws of said jurisdiction;


(iii)           such other instruments, documents and certificates, if any, as
are required to be delivered pursuant to the provisions of this Agreement;


(iv)           certified copies of resolutions adopted by the shareholders and
directors of Hawk Biometric authorizing this transaction; and


(v)           all other items, the delivery of which is a condition precedent to
the obligations of Hawk Biometric as set forth herein.


(b)           Explorations will deliver or cause to be delivered to Hawk
Biometric:


(i)           stock certificates representing the Merger Consideration;


(ii)           a certificate of the President of Explorations, to the effect
that all representations and warranties of Explorations made under this
Agreement are true and correct as of the Closing, the same as though originally
given to Hawk Biometric on said date;
 
 
12

--------------------------------------------------------------------------------

 
 
(iii)           certified copies of resolutions adopted by Explorations’ board
of directors authorizing the Merger and all related matters described herein;


(iv)           certificate from the jurisdiction of incorporation of
Explorations dated at or about the Closing Date that Explorations is in good
standing under the laws of said state;


(v)           such other instruments and documents as are required to be
delivered pursuant to the provisions of this Agreement;


(vi)           resignation of the existing officers and directors of
Explorations; and


(vii)           all corporate and financial records of Explorations.


ARTICLE VI
INDEMNIFICATION


           1.  Indemnification.  For a period of one year from the Closing,
Explorations agrees to indemnify and hold harmless Hawk Biometric and the Hawk
Biometric Shareholders, and Hawk Biometric agrees to indemnify and hold harmless
Explorations, at all times after the date of this Agreement against and in
respect of any liability, damage or deficiency, all actions, suits, proceedings,
demands, assessments, judgments, costs and expenses including attorney's fees
incident to any of the foregoing, resulting from any material misrepresentations
made by an indemnifying party to an indemnified party, an indemnifying party's
breach of covenant or warranty or an indemnifying party's nonfulfillment of any
agreement hereunder, or from any material misrepresentation in or omission from
any certificate furnished or to be furnished hereunder.


ARTICLE VII
POST CLOSING COVENANTS


1.           Reverse Stock Split.  Explorations shall cause the Reverse Stock
Split to be effectuated.


2.           Spin Out of Pre-Closing Assets.  Explorations shall use it best
efforts to effectuate a spin out of the Explorations Park Pro, Inc. subsidiary
to those Explorations stockholders of record as of the last trading day prior to
the Closing, at the expense of Park Pro, Inc.
 

 
13

--------------------------------------------------------------------------------

 
 

ARTICLE VIII
MISCELLANEOUS


1.           Miscellaneous.


(a)           Public Announcement. Until the Closing, Hawk Biometric shall not
make or issue, or cause to be made or issued, any announcement or written
statement concerning this Agreement or the transactions contemplated hereby for
dissemination to the general public without the prior consent of Explorations
except as required by law.


(b)           Further Assurances.  At any time, and from time to time, after the
Closing Date, each party will execute such additional instruments and take such
action as may be reasonably requested by the other party to confirm or perfect
title to any property transferred hereunder or otherwise to carry out the intent
and purposes of this Agreement.


(c)           Waiver.  Any failure on the part of any party hereto to comply
with any of its obligations, agreements or conditions hereunder may be waived in
writing by the party to whom such compliance is owed.


(d)           Amendment.  This Agreement may be amended only in writing as
agreed to by all parties hereto.


(e)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed to have been given if delivered in person or sent
by prepaid first class registered or certified mail, return receipt requested.


(f)           Headings.  The section and subsection headings in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


(g)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


(h)           Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware.


(i)           Binding Effect.  This Agreement shall be binding upon the parties
hereto and inure to the benefit of the parties, their respective heirs,
administrators, executors, successors and assigns.


(j)           Entire Agreement.  This Agreement and the attached Exhibits
constitute the entire agreement of the parties covering everything agreed upon
or understood in the transaction.  There are no oral promises, conditions,
representations, understandings, interpretations or terms of any kind as
conditions or inducements to the execution hereof.


(k)           Severability.  If any part of this Agreement is deemed to be
unenforceable the balance of the Agreement shall remain in full force and
effect.
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first above written.
 
 

  Explorations Group, Inc.       By: /s/ Eric Brown   Title: President          
Hawk Acquisition Corp.       By: /s/ Eric Brown   Title: President          
Hawk Biometric Technologies, Inc       By: /s/ David Coriaty   Title: President

 
 
15

--------------------------------------------------------------------------------

 
 